—Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1972. He maintained a law office in the City of Kingston, Ulster County.
In view of respondent’s consent and his current hospitalization for mental illness, we grant petitioner’s motion for an order suspending respondent from practice for mental incapacity *943indefinitely and until further order of this Court (see, 22 NYCRR 806.10 [a]).
Cardona, P. J., Mercure, Spain, Mugglin and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice indefinitely and until further order of this Court, effective immediately; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see, 22 NYCRR 806.9).